Citation Nr: 9927936	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Thomas E. Q. Williams, 
Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded to the RO in 
August 1995 and November 1996 for further development.    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's "nervous disorder" requiring medication 
was noted on examinations prior to service entry. 

3.  The veteran's preexisting psychiatric disorder did not 
undergo a permanent increase in severity during his period of 
service.

4.  The probative and competent evidence of record does not 
establish a diagnosis of post traumatic stress disorder in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders.  


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder, to include major 
depression and generalized anxiety disorder, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306 
(1998). 

2.  Post traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (a).  The 
veteran has presented a claim which is not inherently 
implausible and the Board is satisfied that all relevant 
facts have been properly developed.  The Board notes that the 
veteran was afforded VA psychiatric examinations in December 
1992 and November 1997.  He was afforded a VA 
Neuropsychological assessment in May 1996.  This matter was 
remanded to the RO in August 1995 and November 1996.  The 
Board is satisfied that all facts were properly developed and 
finds that the RO complied with the directives of the 
remands.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. §  
5107(a).  

Pertinent Law and Regulations

In order to establish service connection for a disorder, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in the current disability was incurred 
during service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be 
established for disability demonstrated after service and 
shown to be related to service.  38 C.F.R. § 3.303(d) (1998).   

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (b) (1998). 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (the Court), in Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991), specifically indicated that the 
question to be answered is whether the condition increased in 
severity.  It is not sufficient to indicate that there was a 
temporary worsening of the symptoms.  See also Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Factual Background

Service medical records show that upon enlistment examination 
in January 1967, psychiatric examination was normal.  The 
veteran reported that he stuttered or stammered.  The 
examiner noted that the veteran stuttered at one time and it 
was not considered disabling.  At an examination for the 
reserves in February 1968, the veteran reported that he had 
"nervous trouble" and that he stuttered or stammered.  The 
examiner noted that the veteran was presently completing 
eight to nine months of speech therapy for stammering with 
results, but the defect was still present.  The examiner also 
indicated that the veteran was "nervous" and was presently 
taking tranquilizers prescribed by the family physician.  A 
February 1968 examination report indicates that psychiatric 
examination was normal.   

A July 1968 report of medical history indicates that the 
veteran reported having nervous trouble, frequent and 
terrifying nightmares, and a stuttering or stammering 
problem.  The examiner noted that the veteran reported having 
bad dreams of a family death following his father's death 
five years prior.  The veteran was taking Mellaril, 10 
milligrams, four times a day, for nervousness and stuttering; 
the medication improved both disorders.  The examiner noted 
that both defects were not considered disabling.  An August 
1968 service clinical record indicates that the veteran had a 
nervous condition due to "previous family history" and was 
taking Mellaril, 10 milligrams, for about five months.  An 
August 1968 medical record indicates that the veteran 
reported taking a "nerve drug" or tranquilizer.  

An October 1968 Medical Board report reflects a diagnosis of 
chronic schizophrenic reaction, undifferentiated type.  It 
was noted that during a hospitalization in September 1968 for 
repair of a right inguinal hernia, the physicians observed 
that the veteran appeared to be having psychiatric 
difficulties.  He was markedly anxious and spoke a great deal 
about past psychiatric troubles.  He was transferred to an 
open psychiatric ward.  Upon mental status examination, the 
veteran's affect was flattened and rigid.  There was some 
loosening of associations and continual talk about certain 
mystical experiences regarding dreams and visions that 
predicted the future.  The veteran denied having 
hallucinations at that time, but claimed that he had had 
auditory hallucinations in the past.  The veteran reported 
that at age 17, his brother was murdered.  At that time, the 
veteran started to stutter and was prescribed psychiatric 
medication.  He indicated that at age 18, he had his first 
hallucination.  The veteran reported that since joining the 
service, he has had increasing anxiety about the welfare of 
his mother.  It was noted that the veteran narrated his 
history in a trustworthy manner.  The veteran was started on 
Mellaril, 50 milligrams, four times a day, upon his transfer 
to a psychiatric ward.  The veteran did quite well on the 
Mellaril.  It was determined that the veteran was not 
suitable to remain in service, his psychiatric disorder was 
not incurred in the line of duty, existed prior to service, 
and was not aggravated by service.  

In a November 1968 statement, Dr. A.M.D. indicated that the 
veteran had recently showed some "anxiety neurotic 
symptoms," that, Dr. A.M.D. believed, were easily explained 
by the deaths of the veteran's father and brother.  He stated 
that the veteran did not show signs of a mental condition 
prior to service; he believed that the veteran's psychiatric 
disorder had been precipitated while he was in service.  

In a March 1987 letter to the veteran's employer, Dr. J.R.D. 
stated that he had treated the veteran for the past ten 
years.  The veteran was recently seen with complaints of 
significant depression accompanied by increased anxiety, 
despondent mood, obsessive thinking, over the past three to 
four weeks.  It was noted that there had been a great deal of 
stress in the veteran's life due to his spouse's 
hospitalizations for bipolar affective disorder.  It was 
further noted that the veteran had been started on Desyrel by 
his family physician and was enrolled in a group therapy 
program.  

A September 1987 discharge summary from the C. Hospital 
indicates that the veteran was admitted on a voluntary basis 
with the chief complaints of depressed mood and fear of loss 
of angry impulse control.  The veteran's discharge diagnoses 
were major depressive episode and mixed personality disorder.

Private treatment records dated from July 1987 to March 1988, 
show that the veteran sought psychiatric treatment for 
depression, martial problems, and issues from his childhood.  
Medications were prescribed.  Treatment records from the I. 
H. Group, Inc., dated from April 1988 to December 1988, show 
that the veteran was prescribed Stelazine, Loxitane, and 
Prozac.  It was noted that he was doing fairly well.  From 
June 1989 to September 1989, the veteran was treated for 
anxiety and nervousness.  Clinical records, dated from March 
1990 to January 1991, show that the veteran was doing well.  
In August 1991 and December 1991, the veteran was treated for 
depression.    

A February 1992 Biopsychological Assessment by the C. 
Hospital shows that the veteran was admitted to the hospital 
with complaints of depression, anxiety, and racing thoughts.  
He was taking Prozac and Sinequan.  The veteran reported 
being frantic about his inability to control his wife's 
illness.  The diagnosis was major depression with psychotic 
features.   

In statements, dated in August 1992 and September 1992, Dr. 
S.B. stated that the veteran reported having his first 
psychotic break in service.  Dr. S.B. indicated that to the 
best of his knowledge, the veteran had no psychiatric 
treatment or significant problems until after serving, for a 
brief period of time, in service. Dr. S.B. noted that the 
veteran apparently was in a Navy hospital for hernia repair 
and he saw many veteran's returning from active combat who 
required extensive treatment.  The veteran indicated that the 
shock of seeing these veterans so badly mutilated was the 
trigger for his first "break."  Dr. S.B. stated that the 
veteran had been in outpatient psychiatric treatment 
consistently since 1968.  Dr. S.B. indicated that the veteran 
currently suffered from recurrent cycles of depression and at 
times, a manic-like component of these.  The veteran 
responded marginally to medication and maintained a marginal 
psychiatric stability.  It was noted that at times, the 
veteran's anxiety seemed to stem from post traumatic issues.  
Dr. S.B. stated that from the veteran's description, there 
were no apparent psychiatric problems or seeking out 
psychiatric or psychological treatment prior to service, and 
since service, the veteran has been consistently in 
psychiatric treatment.  He indicated that it would appear 
that most of the veteran's current problems in dealing with 
stress and in his coping mechanisms are related to his 
traumatic experiences while in the military.  

A December 1992 VA psychiatric examination report reflects a 
diagnostic impression of undifferentiated schizophrenia, 
residual, versus schizoaffective, depressed.  The examiner 
suspected that the veteran would show a quite prominent 
thought disorder difficulties on a more formalized testing.  
He was currently taking medications for his disorder and was 
followed by Dr. S.B. 

In a March 1993 letter, Dr. S.B. indicated that he had 
reviewed the veteran's service medical records.  He did not 
believe that the diagnosis of schizophrenia in service was 
correct and a more accurate diagnosis would be acute 
psychotic reactions during adolescence, secondary to the 
extreme chaos and stress in his family.  Dr. S.B. opined that 
the veteran should not be considered a schizophrenic, in as 
much, as his level of functioning was not consistent with a 
chronic thought disorder such as schizophrenia.  Although the 
veteran suffered from bouts of depression, Dr. S.B. believed 
that the veteran has a "significant component of a Post 
Traumatic Stress Phenomena."  He noted that, by history, the 
veteran had dreams of being chased in a jungle.  Dr. S.B. 
believed that, given the fact that the veteran's ego strength 
was fragile enough that he decompensated as an adolescent on 
at least two occasions into brief psychotic reactions, the 
veteran's experience of seeing many handicapped and wounded 
veterans in the military hospital would have been enough to 
generate a "post traumatic type of phenomena" and even a 
brief psychotic disturbance during service.  

At the hearing before the RO in May 1993, the veteran 
indicated that during his hospitalization during service, he 
witnessed amputees.  Hearing Transcript, hereinafter Tr., 2 
and 3.  He felt traumatized by the experience and he began to 
have dreams.  Tr. 3.  He believed that his period of 
hospitalization during service caused his depression.  Tr. 7.  
The veteran stated that he took Mellaril for depression prior 
to service.  Tr. 6 and 7.  The veteran stated that he had 
been depressed due to his father and brother's deaths.  Tr. 
6.  

In a November 1995 letter, Dr. S.B. stated that he had 
treated the veteran since 1988.  He noted that the veteran 
did not have a schizophrenic illness, since individuals who 
develop schizophrenia in their teenage years typically do not 
regain good premorbid functioning, as evidenced by the 
veteran's cognitive and mental functioning over the years.  
Dr. S.B. believed that while the veteran was in the military, 
he appeared to suffer from some type of psychotic episode 
which may have looked like schizophrenia at the time, because 
of the symptomatology.  He indicated that it was his 
professional opinion that the veteran had depression and 
anxiety.  The overall diagnosis was post traumatic stress 
disorder; depression and anxiety were the symptoms of this 
syndrome.  

Clinical records from I. H. G., dated from December 1991 to 
November 1995, show that the veteran sought treatment for 
depression.  He was prescribed Prozac and Sinequan.  Records 
dated from March 1995 to November 1995 show that the 
veteran's mental status was stable.  

In a January 1996 letter, Dr. D.W.S. indicated that he 
treated the veteran for depression secondary to the multiple 
problems his spouse's hospitalizations caused.  He stated 
that he probably prescribed Valium for the veteran.  He 
believed that the stress of the veteran's spouse's illness 
and the protracted length of the illness caused the veteran 
to have difficulty coping for a period of years.  

A May 1996 VA Neuropsychological Assessment report indicates 
that veteran believed that the sights of the wounded veterans 
in service made him psychotic.  The examiner noted that the 
veteran was able to speak freely and coherently about the 
wounded veterans he saw, without any particular stress.  The 
results of the Minnesota Multiphasic Personality Inventory-2 
(MMPI-2) implied long-standing symptoms of depression.  
Nowhere in the examination was a formal thought disorder 
suggested.  The examiner determined that schizophrenia or a 
schizophrenic spectrum disorder was unlikely.  The diagnosis 
was major depression with a previous history of psychotic 
features in partial remission.     

In November 1996, this matter was remanded to the RO for 
additional development. 

In a September 1997 medical opinion, Dr. R.H., a clinical 
neuropsychologist, stated that he conducted a 
neuropsychological assessment of the veteran.  He indicated 
that, as he understood the situation, the veteran had a long-
term history of mental illness, but had been successfully 
managed with medication and therapy over the years which 
allowed him to maintain steady employment with a janitorial 
service for the last 30 years.  Dr. R.H. stated that the 
veteran reported that he had suffered an acute psychotic 
episode in 1968 while in service, which was caused by the 
sight of multiple wounded individuals returning from Vietnam.  
In that same period of time, his father and brother were 
murdered and his mother died of cancer.  The veteran reported 
having chronic depression and anxiety since that time and he 
had been treated with a variety of different anti-anxiety, 
antidepressive, and antipsychotic medications.  His current 
medication was Prozac, 80 milligrams.  

Dr. R.H. stated that psychological assessment by means of an 
MMPI showed a pattern typically seen in individuals with 
chronic neurotic anxiety, worry, depression and poor self-
esteem.  Dr. R.H. noted with great interest, that the profile 
was not at all typical of that seen in individuals suffering 
from psychosis.  The impression was anxiety-depression.  Dr. 
R.H. noted that the veteran's neuropsychological profile was 
closely consistent with his subjective complaints.  Dr. R.H. 
indicated that although "disordered" thinking was certainly 
symptomatically compatible with the current 
neuropsychological profile, the MMPI profile would argue 
against schizophrenia as an appropriate diagnosis.  Dr. R.H. 
wondered if a severe episode of anxiety might have been 
misinterpreted as evidence for schizophrenia in the past.  He 
stated that the profile indicated that the veteran may be 
prone to being overwhelmed by attention, worry, and anxiety, 
and it could easily be imagined that exposure to wounded war 
veterans precipitated anxiety and regression in his behavior 
in 1968.  

A November 1997 VA psychiatric examination report indicates 
that the veteran reported that he was not in combat during 
service.  The veteran described the traumatic experience of 
seeing the wounded veterans while he was hospitalized in 
service.  The veteran asserted that his anxiety and 
depression were the result of post traumatic stress disorder 
which was caused by the exposure to injured veterans.  He 
occasionally had dreams and intrusive thoughts about the 
wounded veterans.  The veteran was unable to endorse any 
avoidance symptoms.  He denied any difficulty with 
hypervigilence, increased startle response, detachment 
amnesia, or a foreshortened sense of future.  He did not 
demonstrate any difficulty with restricted affect.  The 
veteran reported having a chronic problem with depressed 
mood, sleep problems, decreased concentration, feelings of 
hopelessness, past suicidal thoughts, and constant worrying 
about all the aspects of his life.  He denied any psychotic 
symptoms current or past.  There was no evidence of any 
history of manic symptoms. 

It was noted that the veteran's past psychiatric history 
included major depression and recurrent anxiety disorder not 
otherwise specified.  The examiner indicated that the veteran 
was first treated in his teens by his primary care physician 
for anxiety; he was prescribed an anti-psychotic for an 
anxiety reaction during the time of his brother's murder and 
death.  The veteran reported that he had been an inpatient 
two times in the past.  He has never attempted suicide.  He 
stated that currently, he went to therapy once a month.  His 
medications included Prozac, Loxitane, Lescol, and Aspirin.  

The Axis I diagnosis was major depression recurrent; 
generalized anxiety disorder.  It was noted that the veteran 
did not demonstrate the criteria for diagnosis of post 
traumatic stress disorder.  He did not present a stressor 
that fit with exposure to a threat to one's own life or a 
threat to another person's life.  The examiner indicated that 
it appeared that the veteran's experience during his military 
service was quite distressing to him and to this day, he 
occasionally thought about this experience.  The examiner 
noted that the veteran's brother had been murdered the year 
prior to his service time, and the veteran had been treated 
for anxiety at that point, the military experience may have 
exacerbated his existing anxiety disorder.  The examiner 
indicated that there was no evidence to substantiate a 
diagnosis of post traumatic stress disorder.  The veteran did 
not demonstrate avoidance behavior and did not meet the 
criteria for increased arousal.  The examiner indicated that 
the veteran's claims folder was reviewed and the findings 
within the claims folder were included in the formulation of 
the diagnosis and impression.  

A March 1999 addendum to the VA examination indicates that 
the examiner reviewed the veteran's claims file and reviewed 
his dictation from the evaluation performed in November 1997.  
The examiner stated that the veteran's symptoms during the 
service were not as severe or as extreme as the symptoms that 
he developed during the end of his hospital stay for the 
hernia repair.  The examiner concluded that there was a 
definite worsening of the veteran's psychiatric symptoms 
during the end of the hospital stay prior to his discharge 
from the service.  The examiner noted that he was not able to 
give an accurate diagnosis at that time due to the veteran's 
inability to provide an accurate history of symptoms at that 
time and place.  The examiner concluded that the veteran's 
psychiatric disorder, which had existed prior to service, 
worsened temporarily during the veteran's hospital stay just 
prior to his discharge.  This opinion was based upon the fact 
that the veteran was hospitalized for psychiatric reasons 
during his service time.  The examiner indicated that the 
need for psychiatric hospitalization demonstrated an obvious 
exacerbation of the veteran's symptoms during his service 
time.  

Analysis

Based upon the evidence of record, the Board finds that the 
veteran's psychiatric disorder, to include major depression 
and generalized anxiety disorder, pre-existed service.  
Review of the veteran's service medical records reveal that a 
nervous disorder was "noted" at entrance into service in 
July 1968.  The July 1968 enlistment examination report 
indicates that the veteran was taking Mellaril, 10 milligrams 
four times a day, for nervousness and stuttering; the 
medication improved both disorders.  An August 1968 service 
clinical record indicates that the veteran had a nervous 
condition due to "previous family history" and was taking 
Mellaril for about five months.  An October 1968 Medical 
Board report indicates that the veteran had a chronic 
schizophrenic reaction, undifferentiated type.  The veteran 
was on Mellaril.  It was determined that the veteran's 
psychiatric disorder was not incurred in the line of duty and 
existed prior to service.  The Board also notes that an 
examination report, dated in February 1968, indicates that 
the veteran was completing speech therapy for stammering with 
results, but the defect was still present.  The report noted 
that the veteran was "nervous" and was presently taking 
tranquilizers prescribed by the family physician.

Since the veteran's psychiatric disorder, that required the 
veteran to take medication, was present and detected at the 
time of the veteran's enlistment examination in 1968, the 
veteran is not entitled to the presumption of soundness.  
38 U.S.C.A. § 1111; ; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

The Board notes that the service medical records reflect a 
diagnosis chronic schizophrenic reaction, undifferentiated 
type.  However, the probative and persuasive medical evidence 
of record demonstrates that such diagnosis was incorrect, and 
that the correct diagnosis is major depression and 
generalized anxiety disorder.  The November 1997 VA 
psychiatric examination report and the March 1999 addendum to 
the report reflect a diagnosis of major depression and 
generalized anxiety disorder.  The May 1996 VA Neurological 
Assessment Report reflects a diagnosis of major depression 
with a previous history of psychotic features in partial 
remission.  Nowhere in the examination was a formal thought 
disorder suggested.  The examiner determined that 
schizophrenia or a schizophrenic spectrum disorder was 
unlikely.  In a September 1997 opinion, Dr. R.H., a clinical 
neuropsychologist, indicated that the results of the MMPI 
profile argued against the diagnosis of schizophrenia.  The 
impression was anxiety and depression.  Dr. R.H. stated that 
the veteran's severe episode of anxiety might have been 
misinterpreted as evidence of schizophrenia.  Thus, the Board 
finds that the veteran's psychiatric disorder is 
characterized as major depression and generalized anxiety 
disorder. 

After careful review of the evidence of record, the Board 
finds that the medical evidence does not demonstrate that the 
veteran's pre-existing psychiatric disorder was aggravated 
during active service.  The competent evidence of record does 
not show that the veteran's disorder underwent a long-term or 
permanent increase in severity during service.  See 38 C.F.R. 
§ 3.306(b).  

Review of the record reveals that, during service in 
September 1968, the veteran's psychiatric symptoms 
temporarily worsened.  Service medical records show that in 
September 1968, the veteran was admitted to an open 
psychiatric ward and underwent a psychiatric examination.  
His medication, Mellaril, was increased to 50 milligrams four 
times a day, upon his transfer to the psychiatric ward.  It 
was noted that the veteran did quite well on the Mellaril.  
The October 1968 Medical Board report indicated that the 
veteran's psychiatric disorder was not incurred in the line 
of duty, existed prior to service, and was not aggravated by 
service.  

The Court has noted that the Board of Medical Survey can be 
distinguished from an ordinary medical professional.  The 
Board of Medical Survey is not merely a collection of three 
doctors, rather, it is an entity not unlike the Board of 
Veterans' Appeals (BVA) in that it is charged with 
adjudicating an issue and rendering a factual determination 
as to the cause and extent of a service member's disability.  
See 10 U.S.C. §§ 1203, 1216.  According to the DEPARTMENT OF THE 
NAVY DISABILITY EVALUATION MANUAL, Secretary of the Navy 
Instruction 1850.4D,  1004 (1998), the Board of Medical 
Survey, now known as a Physical Evaluation Board, "is 
established to act on behalf of the Secretary of the Navy in 
making determinations of Fitness to continue naval service."  
Similar to a proceeding at the VA regional office (RO) level 
or the BVA, a proceeding before a Board of Medical Survey is 
governed by statutes and regulations to ensure a fair and 
impartial hearing.  See 10 U.S.C. § 1214.  Set procedures 
have been established to notify the service members of the 
actions to be taken by the medical board and their rights in 
that process.  Service members have the right to have an 
attorney appointed by the government or may hire their own 
counsel to represent them.  Service members have the right to 
testify in their own behalf or present witnesses to support 
their contentions.  If the service member is not satisfied 
with the Board of Medical Survey's disposition, he or she may 
file an appeal in the form of a Petition for Relief.  After 
discharge, the service member may also file a petition to the 
Board of Correction of Naval Records.  The purpose of these 
rules is to ensure that service members are not separated 
without due process of law.  Gahman v. West, 12 Vet. App. 406 
(1998).  

The November 1997 VA psychiatric examination report and the 
March 1999 addendum indicate that the VA psychiatrist 
concluded that the veteran's psychiatric symptoms, which had 
existed prior to service, worsened temporarily during the 
veteran's period of service.    

The Board finds the November 1997 and March 1999 VA 
psychiatric examination report to be highly probative.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).  The medical opinion 
was rendered by an expert who conducted a longitudinal review 
of the claims folder.  The VA psychiatrist cited to the 
reasons and bases that he relied upon in formulating the 
conclusions.  Furthermore, the conclusion is supported by 
evidence of record.  

The post-service medical evidence demonstrates that the 
veteran's psychiatric disorder did not undergo a permanent 
increase in severity during service.  Review of the record 
reveals that the veteran asserts that he has been treated for 
his psychiatric disorder since 1974.  However, treatment 
records associated with the claims folder indicate that the 
veteran sought treatment for his psychiatric disorder in 
1987.  These treatment records show that the veteran sought 
treatment for his psychiatric disorder during times of stress 
in the veteran's life, such as his spouse's psychiatric 
hospitalizations and his divorce.  The clinical records, 
dated from 1987 to 1996, show that the veteran continued to 
take psychiatric medication, including Mellaril.  

The treatment records reveal that the veteran has had periods 
of increased symptoms and periods when he was stable.  For 
instance, the February 1992 Biopsychological assessment 
report from C. Hospital indicates that the veteran reported 
being depressed about his spouse's illness and his co-
dependency on her.  In the January 1996 letter, Dr. D.W.S. 
indicated that he had treated the veteran for depression 
secondary to the multiple problems caused by his wife's 
psychiatric illness.  The May 1996 VA neuropsychological 
assessment reflects a diagnosis of major depression with a 
previous history of psychotic features, in partial remission.  

The Board points out that the Court has recognized that 
temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, does not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-7 (1991).  Without a showing 
of a measurable, sustainable increase in severity of 
disability during service, there is no basis to grant 
compensation. 

In a November 1968 statement, Dr. A.M.D. stated that the 
veteran did not show signs of a mental condition prior to 
service and that the veteran's psychiatric disorder had been 
precipitated while he was in service.  The Board finds that 
this medical opinion to have limited probative value.  Dr. 
A.M.D. did not provide the reasons and bases for his 
conclusions and it appears that he did not review pertinent 
evidence, such as the veteran's service medical records, 
prior to rendering this conclusion.  Thus, the Board finds 
this medical opinion to have limited probative value.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).  Drs. S.B. and R.H. 
indicate that the veteran's inservice experiences could have 
precipitated anxiety and depression, but do not establish 
that there was a permanent increase in the underlying 
psychiatric disability.  This evidence is insufficient to 
establish that the veteran incurred a psychiatric disorder in 
service or that his pre-existing psychiatric disorder was 
aggravated during service.  

The Board finds that the veteran's preexisting psychiatric 
disorder, to include major depression and generalized anxiety 
disorder, was not incurred or aggravated in service.  There 
is no evidence that the veteran's preexisting psychiatric 
disorder underwent a permanent increase in severity during 
his brief period of service.  Consequently, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, and the claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Regarding the veteran's claim for entitlement to service 
connection for post traumatic stress disorder, the Board 
finds that the probative and persuasive medical evidence of 
record does not establish a diagnosis of post traumatic 
stress disorder in accordance with DSM-IV.  The most recent 
VA psychiatric examination report, dated in November 1997, 
does not reflect a diagnosis of post traumatic stress 
disorder.  The VA psychiatrist concluded that the veteran did 
not demonstrate the criteria for post traumatic stress 
disorder and there was no evidence to substantiate a 
diagnosis of post traumatic stress disorder.  The veteran did 
not demonstrate avoidance behavior and did not meet the 
criteria for increased arousal.  The examiner further 
indicated that the veteran did not present a stressor that 
fit with exposure to a threat to one's own life or a threat 
to another person's life.  

The Board finds that the November 1997 VA psychiatric 
examination to be highly probative.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  The medical opinion was rendered by an 
expert who conducted a longitudinal review of the veteran's 
claims folder.  The VA psychiatrist cited to the reasons and 
bases that he relied upon in formulating the conclusions.  
The conclusion is supported by probative evidence of record.  
The Board also points out that the May 1996 VA 
neuropsychological assessment did not reflect a finding of 
post traumatic stress disorder.  The report indicated that 
the veteran was able to speak freely and coherently about the 
wounded veterans he saw.  Also, the September 1997 
neuropsychological assessment by Dr. R.H. did not detect post 
traumatic stress disorder.  

In statements dated in March 1993 and November 1995, Dr. S.B. 
indicated that the veteran had a "post traumatic type 
phenomena" and post traumatic stress disorder.  The Board 
does not find these statements to be probative evidence of a 
diagnosis of post traumatic stress disorder.  There is no 
indication that the diagnoses are in accordance with DSM-IV.  
See 38 C.F.R. § 3.304(f).  Furthermore, as discussed in 
detail above, upon recent examination, there was no evidence 
of post traumatic stress disorder.  

The Board notes that Dr. S.B. was the veteran's treating 
psychologist.  The Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  See Harder v. Brown, 5 Vet. App. 183 (1993).  In 
short, the Board finds that the more probative opinion is 
offered by the VA psychiatrist who had access to a complete 
and accurate medical history of the veteran and who clearly 
addressed all potential diagnoses and gave a rationale for 
the conclusions.  

The veteran asserted that he incurred post traumatic stress 
disorder due to exposure to the injured veterans while he was 
hospitalized during service.  Although the veteran and other 
lay persons are competent to provide an account of the 
veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether he currently has post traumatic stress disorder.  See 
Espiritu, supra.  The Board points out that at the November 
1997 VA psychiatric examination, the VA psychiatrist 
considered the veteran's contentions that he incurred post 
traumatic stress disorder in service and all possible 
stressors and still concluded that the veteran did not have 
post traumatic stress disorder.   

In summary, based upon the evidence of record, the Board 
concludes that the veteran's preexisting psychiatric 
disorder, to include major depression and generalized anxiety 
disorder, was not aggravated in service and the veteran did 
not incur post traumatic stress disorder during service.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the claim is denied.  38 U.S.C.A. §§ 
1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder, is 
denied. 



		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 

